977 F.2d 596
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael L. LARKIN, Plaintiff-Appellant,v.KAY COUNTY COMMISSIONERS;  Glenn Guinn, Sheriff, Defendants-Appellees.
No. 92-6102.
United States Court of Appeals, Tenth Circuit.
Oct. 19, 1992.

Before JOHN P. MOORE, TACHA, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Michael Larkin appeals the district court's order accepting and adopting the magistrate's report recommending summary judgment in favor of defendants-appellees Kay County Commissioners and Glen Guinn on Mr. Larkin's 42 U.S.C. § 1983 claims.   After notice of this appeal was taken, the defendants submitted to this court a motion to dismiss this appeal on the ground of mootness.   We assert jurisdiction under 28 U.S.C. § 1291 and DISMISS as moot Mr. Larkin's appeal of the order granting summary judgment on his claims seeking injunctive relief.   After reading the briefs and the record relevant to Mr. Larkin's claims seeking money damages, we AFFIRM summary judgment on those claims for substantially the reasons given by the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3